DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "substantially; generally" in claims 8 and 19 is a relative term which renders the claim indefinite.  The term "substantially; generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially a mirror image” mean that the lower portion is 100%, 90%, 80%, 70% the same as the upper portion?  Does “generally wrapped in raw egg” mean that 100%, 90%, 80%, 70%, 60%, 50% of the yolk is covered by the raw egg white?  It is suggested to delete “substantially; generally” or define the requisite degree in the claims.
Claim 20 is objected to as being dependent on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Baccarini (US 2,186, 855).
With respect to the limitations of claim 1, Baccarini teaches a method of poaching an egg (Pg 1, Col 1, Lines 1-3) comprising: providing a cooking device (Figs 1, 2, upper and lower units 10, 11, Pg 1, Col 1) in a cooking vessel (Fig 1, vessel 5, Pg 1, Col 1), the cooking device (Fig 2, lower unit 1) including a body having a cup or funnel shaped upper portion (Fig 1, flared section 17, Pg 1, Col 2), a lower portion having an open bottom (Fig 2, offset portion 16 having open end, Pg 1, Col 1), and an aperture (Fig 2, inlet ports 13, Pg 1, Col 1) between the upper (17) and lower portions (16); introducing a raw egg in the upper portion (Pg 1, Col 2, Lines 27-30); and containing the raw egg in the lower portion while cooking (Pg 1, Col 2, Lines 34-41).
With respect to the limitations of claim 13, Baccarini teaches a method of poaching an egg  (Pg 1, Col 1, Lines 1-3) comprising: providing a cooking device (Figs 1, 2, upper and lower units 10, 11, Pg 1, Col 1) in a cooking vessel  (Fig 1, vessel 5, Pg 1, Col 1), the cooking device including a body having a cup or funnel shaped upper portion (Fig 1, flared section 17, Pg 1, Col 2), a lower portion having an open bottom (Fig 2, offset portion 16 having open end, Pg 1, Col 1), and an aperture (Fig 2, inlet ports 13, Pg 1, Col 1) between the upper (17) and lower portions (16); introducing a raw egg in the upper portion (Pg 1, Col 2, Lines 27-30) and introducing a cooking fluid (inlet ports 13) into the lower portion of the cooking device (Pg 1, Col 2, Lines 37-40); and containing the raw egg in the lower portion while cooking (Pg 1, Col 2, Lines 34-41).
With respect to the limitations of claims 2, 3, 4, 5, 6, 14, 15 and 16, Baccarini teaches including introducing (inlet ports 13) a cooking fluid into the lower portion of the cooking device (Pg 1, Col 2, Lines 37-40); including at least partially filling the lower portion of the cooking device with the cooking fluid (Pg 1, Col 2, Lines 37-40); prior to introducing the raw egg in the upper portion, the method includes at least partially filling the cooking vessel (5) with the cooking fluid (Pg 1, Col 2, Lines 34-41); including at least partially immersing the lower portion of the cooking device (11) in the cooking fluid as the lower portion rests upon a floor of the cooking vessel (Fig 1); including filling the cooking vessel (5) with the cooking fluid until the cooking fluid reaches a predetermined level within the upper portion of the cooking device (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Baccarini (US 2,186, 855) as applied to claim 1, further in view of Lambert (US 2016/0073815).
With respect to the limitations of claim 7, Baccarini teaches the body is a unitary, one-piece part (offset portion 16, flared section 17).  Baccarini discloses the claimed invention but silent to forming the body of a flexible material.
However, Lambert discloses forming the body of a flexible material (0004, silicone) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the egg poaching device of Baccarini silent to the body material with the forming the body of a flexible material of Lambert for the purpose of using a known food safe material that is flexible and has high temperature resistance that is suitable for poaching eggs.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Baccarini (US 2,186, 855) in view of Lambert (US 2016/0073815) as applied to claims 1 and 7, further in view of Manley (US 211,859).
With respect to the limitations of claim 8, Baccarini in view of Lambert discloses the claimed invention except for including forming the lower portion as substantially a mirror image of the upper portion with respect to a plane separating the upper and lower portions and transverse to a longitudinal axis of the body.  However, Manley discloses including forming the lower portion as substantially a mirror image of the upper portion with respect to a plane separating the upper and lower portions (Figs 1, 3, 4, two halves / portions b, c, Pg 1, Col 2) and transverse to a longitudinal axis of the body is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the egg poaching device of Baccarini in view of Lambert having an upper and lower portion with the including forming the lower portion as substantially a mirror image of the upper portion with respect to a plane separating the upper and lower portions and transverse to a longitudinal axis of the body of Manley for the purpose of forming a known egg poaching configuration that allows an egg to be held securely within a separable two-part shell (Pg 1, Col 2, Lines 3-20).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Baccarini (US 2,186, 855) in view of Lambert (US 2016/0073815) as applied to claims 1 and 7, further in view of Lee (US 2007/0181489).
With respect to the limitations of claim 9, Baccarini in view of Lambert discloses the claimed invention except for including configuring one of the upper portion and lower portion to at least partially fold over the other of the upper portion and lower portion to an inverted orientation with an outer surface of a sidewall of the inverted one of the upper portion and lower portion facing an outer surface of a sidewall of the other of the upper portion and lower portion, thereby allowing for compact storage of the cooking device.
However, Lee discloses including configuring one of the upper portion (Figs 3-5, rim 15, 0018) and lower portion (Figs 3-5, structural members 20, circumferential members 30, 0018, 0021) to at least partially fold over the other of the upper portion and lower portion to an inverted orientation with an outer surface of a sidewall of the inverted one of the upper portion and lower portion facing an outer surface of a sidewall of the other of the upper portion and lower portion (Figs 1-3, 0025), thereby allowing for compact storage of the cooking device is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the egg poaching device of Baccarini in view of Lambert having an upper and lower portion with the including configuring one of the upper portion and lower portion to at least partially fold over the other of the upper portion and lower portion to an inverted orientation with an outer surface of a sidewall of the inverted one of the upper portion and lower portion facing an outer surface of a sidewall of the other of the upper portion and lower portion, thereby allowing for compact storage of the cooking device of Lee for the purpose of providing a known container configuration that is collapsible for storage or expanded during use (0007, 0025).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being obvious over Baccarini (US 2,186, 855) as applied to claims 1 and 13, further in view of Pantaleo (US 2012/0207891).
With respect to the limitations of claims 10 and 13, Baccarini discloses the claimed invention except for including supporting the lower portion of the cooking device directly on a bottom of the cooking vessel in use.  However, Pantaleo discloses including supporting the lower portion of the cooking device directly on a bottom of the cooking vessel (Figs 7-9, egg poacher 10, pan 42, 0052, 0053) in use is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the egg poaching device of Baccarini having a lower portion and cooking vessel with the including supporting the lower portion of the cooking device directly on a bottom of the cooking vessel in use of Pantaleo for the purpose of providing a known cooking configuration that is suitable for quickly poaching eggs (0053).

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Baccarini (US 2,186, 855) as applied to claim 1, further in view of Curtin (US 2008/0230462).
With respect to the limitations of claim 11, Baccarini discloses the claimed invention except for including forming the lower portion of the cooking device into a cup or funnel shape having an inverted orientation relative to the upper portion.  However, Curtin discloses including forming the lower portion (Figs 1, 3, base 20, 0026) of the cooking device into a cup or funnel shape having an inverted orientation relative to the upper portion (Figs 1, 3, center section 14, 0026) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the egg poaching device of Baccarini having an upper and lower portion with the lower portion of the cooking device into a cup or funnel shape having an inverted orientation relative to the upper portion of Curtin for the purpose of providing a known lower base configuration that allows the device to remain stably positioned.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/3/2021